Citation Nr: 0105122	
Decision Date: 02/20/01    Archive Date: 02/26/01	

DOCKET NO.  00-00 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left lower extremity secondary to service-connected low back 
disability.

2.  Entitlement to a disability rating in excess of 
10 percent for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from March 1990 to 
October 1995.  

A review of the evidence of record reveals the presence of 
reports of VA outpatient visits on periodic occasions up to 
April 19, 1999.  At that time, the veteran complained of low 
back pain.  He stated that at one time he had had symptoms, 
such as numbness, involving the leg, but these had now 
resolved.  An assessment was made of low back pain.  A April 
1999 CT scan of the lumbar spine revealed diffuse and 
permanent bulging annuli at the L4-L5 and L5-S1 levels, with 
no conclusive evidence of herniated disc or spinal stenosis.  

The veteran underwent a VA orthopedic examination in 
August 1999.  The examiner noted that the medical records 
were not available for review prior to the examination.  
However, reference was made to the April 1999 CT scan of the 
lumbosacral spine and X-ray studies of the spine done in 
August 1999.  The examiner indicated there was a normal 
physical examination of the lumbosacral with possible 
radiologic evidence of mild L5-S1 degenerative disc disease 
and CT findings indicative of bulging annuli at the L4-L5 and 
L5-S1 levels.  The examiner stated that in light of a normal 
physical examination, it was his or her opinion that the 
veteran's complaint of leg pain was "not definitely related 
to his back."  However, the examiner added that "further 
studies would be helpful."  Such studies have apparently not 
been done. 

In March 1995, the United States Court of Veterans Appeals 
issued its decision in Allen v. Brown, 7 Vet.App. 439 (1995), 
the Court held that where a veteran's service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice connected disability, the veteran is 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected disability. 
Id. at 448.  It has not been indicated whether the back 
condition aggravates the left leg condition.  

In his substantive appeal dated in December 1999, the veteran 
indicated that he did not believe consideration had been 
given to the amount of pain he was suffering.  He also 
believed consideration had not been given to his lack of a 
full range of motion and the fact he was not responding to 
physical therapy treatments at the VA Medical Center in 
Topeka, Kansas.  In the October 2000 informal hearing 
presentation, his service representative expressed the need 
for an electromyogram (EMG) to ascertain the degree of back 
impairment.

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If these documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The records of the veteran's reported treatment at the VA 
Medical Center in Topeka, Kansas, subsequent to April 1999 
could potentially be determinative.  Accordingly, a remand is 
necessary for the Board to ensure that the records are 
obtained.  

In view of the foregoing, the case must be REMANDED for the 
following:

1.  The RO should contact the veteran and 
obtain the names, and addresses of all 
health care providers, VA and private, 
who have treated the veteran for low back 
or left leg complaints since 1998.  The 
RO should then take all necessary steps 
to secure those records and associate 
them with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
degree of impairment caused by low back 
strain, and to determine whether the 
service-connected low back strain causes 
or aggravates the claimed left lower 
extremity disability.  All indicated 
tests and studies are to be performed, 
including an EMG, if the examiner deems 
it necessary, and if the veteran is 
willing to submit to the same.  The 
claims folder is to be made available to 
the examiner prior to examination for use 
in the study of the case.  The examiner 
is to indicate in the report whether the 
claims folder has been reviewed.  The 
examiner should provide an explanation 
for any opinion given, particularly with 
respect to the etiology of any left lower 
extremity disorder identified.  The 
examiner should also opine as to whether 
or not any left lower extremity disorder, 
if identified, has been aggravated in 
some way by the service-connected low 
back disability.  If so, the examiner 
should distinguish, to the extent 
possible, the degree of aggravation, and 
make that determination a part of the 
record.  Regarding the low back 
pathology, it should be indicated whether 
there is functional loss due to pain, or 
functional loss due to weakness, 
fatigability, incoordination or pain on 
movement.

3.  Thereafter, the RO should review the 
VA examination report to determine 
whether it complies with the above 
instructions.  If it is deficient in any 
manner, the RO should take immediate 
corrective action.  

4.  The RO should then readjudicate the 
claims, based on all the evidence of 
record.  If the benefits sought are not 
granted to the veteran's satisfaction, 
the RO should furnish him and his 
representative a supplemental statement 
of the case.  They should be afforded a 
reasonable opportunity to respond.  

The case should then be returned to the Board for appellate 
review, if otherwise in order.  The purpose of this REMAND is 
to ensure that all pertinent records are available for 
review, and to assist the veteran with the development of 
evidence in connection with his claims.  The Board intimates 
no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



